WDANC (Rev. 5/2020) Agreed Order

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

 

v. Criminal Case No. 0419 3:20CR00408-01

Enrico Warren Hicks
Defendant

Neca Se ce Nae ee” eee”

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S. Probation Office, joined herein by the United States and the
defendant, to revoke the supervised release of defendant Enrico Warren Hicks and for good cause

shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT

The defendant agrees and stipulates that he/she has violated the terms and conditions of
supervised release in the following respects:
1. DRUG/ALCOHOL USE (Date violation concluded: 16/5/2020). The defendant has
violated the condition of supervision that states, "The defendant shall refrain from excessive use
of alcohol and shall not unlawfully purchase, possess, use, distribute or administer any narcotic or
controlled substance or any psychoactive substances (including, but not limited to, synthetic
marijuana, bath salts) that impair a person’s physical or mental functioning, whether or not
intended for human consumption, or any paraphernalia related to such substances, except as duly
prescribed by a licensed medical practitioner," in that, the defendant tested posttive for marijuana
use on 1/2/20, 1/27/20, 2/4/20, 8/6/20, 8/12/20, 8/17/20, 9/3/20, 9/15/20, 9/25/20 and 10/5/20.

(Grade C violation)

Case 3:20-cr-00408-MOC-DSC Document 11 Filed 03/17/21 Page 1 of 7
WD/NC (Rev. 5/2020) Agreed Order

2. FAILURE TO COMPLY WITH DRUG = TESTING/TREATMENT
REQUIREMENTS (Date violation concluded: 11/19/2020). The defendant has violated the
condition of supervision that states, "The defendant shail participate in a program of testing for
substance abuse if directed to do so by the probation officer. The defendant shall refrain from
obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of the testing. If warranted, the defendant shall participate in a substance abuse treatment program
and follow the rules and regulations of that program. The probation officer will supervise the
defendant’s participation in the program (including, but not limited to, provider, location,
modality, duration, intensity) (unless omitted by the Court)," in that, the defendant failed to report
for random code-a-phone drug testing on 10/17/19, 1/24/20, 3/4/20, 6/17/20, 6/24/20, 8/20/20,
10/9/20, 10/20/20, 11/17/20 and 11/19/20. (Grade C violation)

The patties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines,
that the defendant’s violations are a maximum Grade C and that the defendant has a Criminal
History Category of V.

The parties stipulate, based on U.S.S.G. §7B 1.4, that the Guidelines range of imprisonment
for a Grade C violation and a Criminal History Category of V is a term of imprisonment from 7 to
13 months,

The parties agree, pursuant to Rules 11(c)(1)(C) and 32.1, Federal Rules of Criminal
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of ? months. Ifthe Court rejects this sentencing agreement, the defendant
has the right to withdraw from this Agreed Order and have an evidentiary hearing on the petition

for revocation of supervised release.

Case 3:20-cr-00408-MOC-DSC Document 11 Filed 03/17/21 Page 2 of 7
WDINC (Rev. 5/2020) Agreed Order

DEFENDANT’S ACKNOWLEDGMENT AND WAIVER
The defendant acknowledges that he is admitting the violations of supervised release

because he did, in fact, violate the conditions of supervised release set forth above.

 

The defendant acknowledges that he has had an opportunity 1) to review the written notice
of the alleged violations of supervised release and 2) to review the evidence against him/her related
to those alleged violations,

The defendant further acknowledges that he is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:

1) The opportunity to appear personally, present evidence, and question adverse witnesses

at a revocation hearing; and

2) The opportunity to make a statement personally to the Court in mitigation of sentence

and to present mitigating evidence to the Court.

If the Court accepts the agreed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the defendant’s sentence in any appeal or post-
conviction action. Claims of (1) ineffective assistance of counsel and (2) prosecutorial
misconduct, and those claims only, are exempt from this waiver.

The defendant acknowledges that the Court may impose conditions of supervised release
different from or in addition to those that were imposed in the original sentencing order.

AGREED SENTENCE

Upon agreement of the parties as set forth above, it is hereby ORDERED that the
previously imposed period of supervised release is REVOKED.

It is further ORDERED that the defendant Enrico Warren Hicks be and is hereby

SENTENCED to a term of imprisonment of 7 months on Count | of the judgment.

Case 3:20-cr-00408-MOC-DSC Document 11 Filed 03/17/21 Page 3 of 7
WD/NC (Rev. 5/2020) Agreed Onder

It is further ORDERED that the defendant be and is hereby ORDERED to serve an
additional term of supervised release of 36 months after being released from the sentence of
imprisonment ordered herein.

It is further ORDERED that during the additional term of supervised release, the defendant
must abide by the following mandatory and discretionary conditions that have been adopted by

this Court.

Mandatory Conditions:
1. The defendant shall not commit another federai, state, or local crime.

2. The defendant shall not unlawfully possess a controlled substance.

3. The defendant shall refrain from any unlawful use of a contro!led substance. The
defendant shall submit to one drug test within 15 days of release from imprisonment and
at least two periodic drug tests thereafter, as determined by the Court, unless the
condition of mandatory drug testing is waived below.

Check if waived, 1) The condition for mandatory drug testing is suspended based on the
Court's determination that the defendant poses a low risk of future substance abuse.

4, The defendant shall cooperate in the collection of DNA as directed by the probation
officer (unless omitted by the Court).

Discretionary Conditions:

1. The defendant shall report to the probation office in the federal judicial district where
he/she is authorized to reside within 72 hours of release from imprisonment, unless the
probation officer instructs the defendant to report to a different probation office or within
a different time frame.

2. The defendant shall report to the probation officer in a manner and frequency as directed
by the court or probation officer.

3. The defendant shall not leave the federal judicial district where he/she is authorized to
reside without first getting permission from the Court or probation officer.

The defendant shall answer truthfully the questions asked by the probation officer.

5. The defendant shall live at a place approved by the probation officer. The probation
officer shall be notified in advance of any change in living arrangements (such as
location and the people with whom the defendant lives).

6. The defendant shall allow the probation officer to visit him/her at any time at his/her
home or any other reasonable location as determined by the probation office, and shall
permit the probation officer to take any items prohibited by the conditions of his/her
supervision that the probation officer observes.

Case 3:20-cr-00408-MOC-DSC Document 11 Filed 03/17/21 Page 4 of 7
WDINC (Rev. 5/2020) Agreed Order

10.

Ll.

12.

13.

14,

15.

16.

The defendant shall work full time (at least 30 hours per week) at lawful employment,
unless excused by the probation officer. The defendant shall notify the probation officer
within 72 hours of any change regarding employment.

The defendant shall not communicate or interact with any persons he/she knows is
engaged in criminal activity, and shall not communicate or interact with any person
he/she knows to be convicted of a felony unless granted permission to do so by the
probation officer.

The defendant shall notify the probation officer within 72 hours of being arrested or
questioned by a law enforcement officer.

The defendant shall not own, possess, or have access to a firearm, ammunition,
destructive device, or dangerous weapon ({i.c., anything that was designed, or was
modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

The defendant shail not act or make any agreement with a law enforcement agency to
act as a confidential informant without first getting the permission of the Court.

If the probation officer determines that the defendant poses a risk to another person
(including an organization), the probation officer may require the defendant to notify
the person about the risk. The probation officer may contact the person and make such
notifications or confirm that the defendant has notified the person about the risk.

The defendant shall refrain from excessive use of alcohol and shall not unlawfully
purchase, possess, use, distribute or administer any narcotic or controlled substance or
any psychoactive substances (including, but not limited to, synthetic marijuana, bath
salts) that impair a person’s physical or mental functioning, whether or not intended for
human consumption, or any paraphernalia related to such substances, except as duly
prescribed by a licensed medical practitioner.

The defendant shall participate in a program of testing for substance abuse if directed to
do so by the probation officer. The defendant shail refrain from obstructing or attempting
to obstruct or tamper, in any fashion, with the efficiency and accuracy of the testing. If
warranted, the defendant shall! participate in a substance abuse treatment program and
follow the rules and regulations of that program. The probation officer will supervise
the defendant’s participation in the program (including, but not limited to, provider,
location, modality, duration, intensity) (unless omitted by the Court),

The defendant shall not go to, or remain at any place where he/she knows controiled
substances are illegally sold, used, distributed, or administered without first obtaining
the permission of the probation officer,

The defendant shall submit his/her person, property, house, residence, vehicle, papers,
computers (as defined in 18 U.S.C. § 1030(e)(1)), or other electronic communications
or data storage devices or media, or office, to a search conducted by a United States
Probation Officer and such other law enforcement personnel as the probation officer
may deem advisable, without a warrant based upon reasonable suspicion and/or with the
consent of the defendant. The defendant shall warn any other occupants that such
premises may be subject to searches pursuant to this condition.

Case 3:20-cr-00408-MOC-DSC Document 11 Filed 03/17/21 Page 5 of 7

 
WODINC (Rev, 5/2020) Agreed Order

17. The defendant shall pay any financial obligation imposed by this judgment remaining
unpaid as of the commencement of the sentence of probation or the term of supervised
release in accordance with the schedule of payments of this judgment. The defendant
shall notify the court of any changes in economic circumstances that might affect the
ability to pay this financial obligation.

18. The defendant shall provide access to any financial information as requested by the
probation officer and shall authorize the release of any financial information, The
probation office may share financial information with the U.S. Attorney’s Office.

19, The defendant shall not seek any extension of credit (including, but not limited to, credit
card account, bank loan, personal loan) unless authorized to do so in advance by the
probation officer.

20. The defendant shall support ail dependents including any dependent child, or any person
the defendant has been court ordered to support.

21, The defendant shall participate in transitional support services (including cognitive
behavioral treatment programs) and follow the rules and regulations of such program.
The probation officer will supervise the defendant’s participation in the program
(including, but not limited to, provider, location, modality, duration, intensity). Such
programs may include group sessions led by a counselor or participation in a program
administered by the probation officer.

22. The defendant shall follow the instructions of the probation officer related to the
conditions of supervision.
Special Conditions: None

It is further ORDERED that any restitution order, fine, and special assessment imposed in
the original Judgment in a Criminal Case are hereby reimposed and are to be paid in full

immediately, or according to an installment payment plan designated by the U.S. Probation Office

and approved by the Court. p
ra Monat
So ORDERED and ADJUDGED, this the | 7 day of () 202 |.

     
 

 

Case 3:20-cr-00408-MOC-DSC Document 11 Filed 03/17/21 Page 6 of 7
WDYNC (Rev. 5/2020) Agreed Order

 

 

 

 

APPROVED
Enrico Warren Hicks ~
Defendant
_—_ 2
ey Roan Pack.
Assistant Federal Public Defender ( Assistant United States Attorney

Attorney for Defendant

# we if Sve ban. on “ holt

 

 

/
Brian Hopkins Richard Graybiil
Supervisory U.S. Probation Officer Drug & Alcohol & Mental Health
Specialist
7

Case 3:20-cr-00408-MOC-DSC Document 11 Filed 03/17/21 Page 7 of 7
